DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 13 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olita et al. (US 2003/0122958) in view of Helm et al. (US 4,156,292).
As to claim 1, Olita discloses a system comprising: an attachment (camera system 10 of fig. 1) configured to releasably couple (manual release of the bracket assembly 28 disengages the base bracket member 30 from the upper bracket member 32 and allows the camera system 10 to be removed quickly and easily by the user-
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) configured to: couple to an interior surface of the wearable apparatus (couple to internal surface of the mask 12 of fig. 3); 10receive the data from the display component (positioned between user’s eye and display as shown in fig. 2); and relay the data within the wearable apparatus to facilitate presenting the data for viewing by a user while wearing the wearable apparatus (as shown in fig. 3, the image is relayed by the prescription lens 30 form the display 13 to the user within mask 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal 
As to claim 2 (dependent on 1), Olita discloses the system, wherein the attachment further comprises a processing 15component configured to generate a user-viewable image based on the thermal image (printed circuit boards 40 and 42 designed to perform digital signal processing and image display enhancement of the thermal image video signals [0027]), and wherein the data comprises the user-viewable image (image output by display 22 [0027]).  
As to claim 3 (dependent on 1), Olita discloses the system, wherein the display component is configured to provide the data through a shield of the wearable apparatus (as shown, providing image by display 22 through mask M of fig. 1) but fails to disclose that the data is provided to the optical relay component.  
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) wherein image data is provided to the optical relay component (image form HMD 13 is provided to lens 30 of figs. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal image data form display to the user, with motivation to improve image quality by compensating a specific user vision with a prescription lens (Helm, col. 2, lines 10 – 20.)
claim 4 (dependent on 3), Olita discloses the system, wherein the display component comprises a projector configured to project the data through the shield of the wearable apparatus (display 22 projects image through mask M as shown in fig. 1, wherein display 22 is LED microdisplay [0028]); but fails to disclose that the data is provided to the optical relay component.  
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) wherein image data is provided to the optical relay component (image form HMD 13 is provided to lens 30 of figs. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal image data form display to the user, with motivation to improve image quality by compensating a specific user vision with a prescription lens (Helm, col. 2, lines 10 – 20.)
25 As to claim 5 (dependent on 1), Olita discloses the system, wherein the optical relay component is configured to releasably couple to the interior surface of the wearable apparatus.  
As to claim 6 (dependent on 1), Olita discloses the system, wherein the attachment further comprises a housing (protective housing 16 of fig. 1), and wherein the infrared sensor assembly is at least partially within the housing (protective housing 16 includes a front enclosure member 18 formed having a cavity, …, to hold 
As to claim 7 (dependent on 1), Olita discloses the system, wherein the attachment further comprises one or more engagement elements configured to releasably couple to the exterior surface of the wearable apparatus (manual release of the bracket assembly 28 disengages the base bracket member 30 from the upper bracket member 32 and allows the camera system 10 to be removed quickly and easily [0025]).  
As to claim 9 (dependent on 1), Olita discloses the system, but fails to disclose that the display component is configured to be adjacent to and face the optical relay component, and wherein the display component and the optical relay component are configured to be positioned on opposite surfaces of a shield of the wearable 15apparatus.  
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) wherein the display component (HMD 13 of fig. 3) is configured to be adjacent to and face the optical relay component (lens 30 of fig. 3), and wherein the display component (HMD 13 of fig. 3) and the optical relay component (lens 30 of fig. 3) are configured to be positioned on opposite surfaces of a shield of the wearable 15apparatus (positioned on opposite surfaces of mask 12 of fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, 
As to claim 10 (dependent on 1), Helm discloses the system, wherein the optical relay component comprises one or more optical elements (prescription lens 30 of fig. 3).  
20 As to claim 11 (dependent on 1), Olita discloses the system, further comprising the wearable apparatus (a protective mask M typically worn over the face of the firefighter in conjunction with the protective helmet 12 [0023]).  
As to claim 12 (dependent on 11), Olita discloses the system, wherein the wearable apparatus comprises a shield configured to protect at least a portion of the user's face from the scene (protective mask M of fig. 1).  
25 As to claim 13 (dependent on 12), Olita discloses the system, wherein the shield is further configured to pass at least some visible light from the scene to the user for viewing the scene through the shield (display 22 viewed by the user is positioned external to mask M of fig. 1, inherently the firefighter mask M is configured to pass at least some visible light).  
As to claim 15 (dependent on 11), Olita discloses a method of constructing the system of claim 11, the method comprising: releasably coupling (manual release of the bracket assembly 28 disengages the base bracket member 30 from the upper bracket member 32 and allows the camera system 10 to be removed quickly and easily by the user-wearer for redeployment elsewhere [0025]) the attachment (camera system 10 of fig. 1) to the exterior surface of the wearable apparatus (a protective mask M typically 
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) wherein method of constructing comprises coupling the optical relay component (lens 30 of fig. 3) to the interior surface of the wearable apparatus (interior surface of mask 12 of fig. 3) using 5one or more second engagement elements (flexible plastic and may include groove 12b for lens 30, col. 2, lines 10 – 20).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal image data form display to the user, with motivation to improve image quality by compensating a specific user vision with a prescription lens (Helm, col. 2, lines 10 – 20.)
As to claim 16 (dependent on 15), Helm discloses the method, wherein the optical relay component is releasably coupled to the interior surface of the wearable apparatus (the plastic groove containing the lens is flexible, col. 2, lines 10 – 20).  
As to claim 1017, Olita discloses a method comprising: capturing, by an infrared sensor assembly (infrared camera assembly 14 [0023]) of an attachment (camera system 10 of fig. 1) that is releasably coupled (manual release of the bracket assembly 28 disengages the base bracket member 30 from the upper bracket member 32 and 
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses a method comprising: 15receiving, by an optical relay component (lens 30 of fig. 3) coupled to an interior surface of the wearable apparatus (couple to internal surface of the mask 12 of fig. 3), the data (image data form HMD 13 of figs 2 and 3 as the lens is positioned between user’s eye and display as shown in fig. 2); and relaying, by the optical relay component, the data within the wearable apparatus to facilitate presenting the data for viewing by a user while wearing the wearable apparatus (as shown in fig. 3, the image is relayed by the prescription lens 30 form the display 13 to the user within mask 12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal 
20 As to claim 18 (dependent on 17), Olita discloses a method, further comprising generating, by a processing component (printed circuit boards 40 and 42 designed to perform digital signal processing [0027]) of the attachment (camera system 10 of fig. 1), a user-viewable image based on the thermal image (display 22 that is reflective of the thermal image detected by the infrared camera unit [0027]), wherein the data comprises the user-viewable image (thermal image [0027]).  
As to claim 19 (dependent on 17), Olita discloses a method, wherein the providing comprises providing the data through 25a shield of the wearable apparatus (as shown, providing image by display 22 through mask M of fig. 1), but fails to disclose that the data is provided to the optical relay component.  
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) wherein image data is provided to the optical relay component (image form HMD 13 is provided to lens 30 of figs. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal image data form display to the user, with motivation to improve image quality by compensating a specific user vision with a prescription lens (Helm, col. 2, lines 10 – 20.)
claim 20 (dependent on 17), Olita discloses a method, but fails to disclose that the display component is adjacent to and faces the optical relay component, and wherein the display component and the optical relay component are positioned on opposite surfaces of a shield of the wearable 15apparatus.  
In the same field of helmet mounted displays, Helm discloses a helmet with mask (12 of figs. 2 and 3) and an externally mounted display (13 of figs. 2 and 3), and further discloses an optical relay component (lens 30 of fig. 1) wherein the display component (HMD 13 of fig. 3) is adjacent to and faces the optical relay component (lens 30 of fig. 3), and wherein the display component (HMD 13 of fig. 3) and the optical relay component (lens 30 of fig. 3) are positioned on opposite surfaces of a shield of the wearable 15apparatus (positioned on opposite surfaces of mask 12 of fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita and Helm, such that a prescription lens was provided within wearable device to relay thermal image data form display to the user, with motivation to improve image quality by compensating a specific user vision with a prescription lens (Helm, col. 2, lines 10 – 20.)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olita in view of Helm and Zhang et al. (US 2016/0124227).
5 As to claim 8 (dependent on 1), Olita in view of Helm discloses the system, 
wherein a first groove (Helm, flange 12a of fig. 3) configured to couple the attachment to the wearable apparatus (Helm, HMD 13 of fig. 3 coupled to mask 12 of fig. 3); and a second groove (Helm, groove 12b of fig. 3) configured to couple the optical relay 
In the same field of endeavor, Zhang discloses a wearable device (helmet 206 of fig. 2) comprising a glass [0031], and wherein a component is mounted to the glass of the helmet (fig. 2), and further discloses that a part of the mounting component positioned outside of the glass comprises a first magnet (202 of fig. 2) and a part of the mounting component positioned on the inside of the glass comprises a second magnet (203 of fig. 2) and that the magnetic field created between magnets (202 and 203 of fig. 2) is typically strong enough to hold the mounting device and various devices that may be attached to the mounting device in place [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita in view of Helm and the teachings of Zhang such that the attachment and the optical relay component were aligned and held using first and second magnets as disclosed by Zhang, with motivation to provide an alternative and improved way for mounting display modules (Zhang, [0004 - 0006]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olita in view of Helm and Haciomeroglu et al. (US 2020/0147418).
claim 14 (dependent on 12), Olita discloses the system, but Olita in view of Helm fails to explicitly disclose that the wearable apparatus is a self-contained breathing apparatus, and wherein the wearable apparatus further comprises a mask frame sealingly coupled to 30the shield.  
In the same field of endeavor, Haciomeroglu discloses a wearable apparatus (fig. 2) that is a self-contained breathing apparatus (SCBA [0006] [0044 – 0045]), and wherein the wearable apparatus further comprises a mask frame (frame 504 of fig. 5) sealingly coupled (inherent for SCBA [0045]) to 30the shield (mask window 503 of fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olita in view of Helm and the teachings of Haciomeroglu, such that the wearable apparatus was constructed as self-contained breathing apparatus, with motivation to provide a device capable of operation in hazardous work environments-including firefighting (Haciomeroglu, [0002 – 0004]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623